
	
		I
		111th CONGRESS
		2d Session
		H. R. 4489
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Lynch (for
			 himself, Mr. Connolly of Virginia, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend chapter 89 of title 5, United States Code, to
		  ensure program integrity, transparency, and cost savings in the pricing and
		  contracting of prescription drug benefits under the Federal Employees Health
		  Benefits Program.
	
	
		1.Short titleThis Act may be referred to as the
			 FEHBP Prescription Drug Integrity, Transparency, and Cost Savings
			 Act.
		2.Improved program
			 integrity, transparency, and cost savings for prescription drug benefits in the
			 Federal Employees Health Benefits Program
			(a)Change in
			 contracting requirementsSection 8902 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(p)A contract may not be made or a plan
				approved under this chapter, with respect to a carrier that is a party to a PBM
				carrier arrangement, unless the PBM and the carrier comply with the
				requirements of section 8915. The Office shall terminate such contract or
				discontinue such plan for failure to comply with such
				requirements.
					.
			(b)Requirements for
			 PBMs and related requirements for carriersChapter 89 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					8915.Requirements
				for PBM arrangements
						(a)Limitations on
				Cross-Ownership
							(1)In
				generalUnder a PBM carrier
				arrangement under this chapter—
								(A)no pharmaceutical
				drug manufacturer or retail pharmacy may have a controlling interest in the
				PBM; and
								(B)the PBM may not
				have a controlling interest in a retail pharmacy.
								(2)ComplianceEach carrier shall certify annually to the
				Office of Personnel Management that any PBM with which it has a PBM carrier
				arrangement meets the requirements of
				paragraph (1). The Office shall
				terminate any contract with a carrier with a PBM carrier arrangement that does
				not comply with such requirements.
							(3)Profit
				restriction on carrier controlled PBMsThe Office may not permit a carrier that
				has a controlling interest in a PBM to earn a profit from such interest with
				respect to a contract under this chapter.
							(b)Drug
				substitution restrictionsUnder a PBM carrier arrangement under this
				chapter—
							(1)the PBM shall
				allow a drug substitution, if it is not a generic drug substitution, only after
				the prescriber (or another individual authorized to prescribe drugs) provides
				the pharmacist with an express, verifiable authorization for such
				substitution;
							(2)to the extent
				appropriate, the PBM shall consult an enrollee concerning any drug substitution
				for a drug prescribed to such enrollee;
							(3)the PBM may not
				propose that the prescriber or pharmacist substitute a prescription drug that
				has a higher net cost for a prescription drug in the same class with a lower
				net cost;
							(4)the PBM may not
				propose that the prescriber or pharmacist substitute a prescription drug that
				is a single source drug for a prescription drug in the same class that is a
				multiple source drug;
							(5)the PBM may not
				require a drug substitution if the prescriber determines that such substitution
				will endanger the health of the enrollee for whom the drug was
				prescribed;
							(6)the PBM will
				disclose to the prescriber of a drug, the carrier, and the enrollee for whom
				such drug was prescribed—
								(A)the reason why the
				PBM is suggesting a drug substitution for such drug; and
								(B)the financial
				impact of the drug substitution on the PBM, the carrier, and the patient;
				and
								(7)if a PBM has a
				controlling interest in a mail order pharmacy, such PBM shall ensure that any
				drug which is dispensed by such pharmacy to an enrollee as a result of a drug
				substitution shall be dispensed with a written notice that such drug
				substitution occurred and that such substitution occurred with the approval of
				the prescriber.
							(c)Reimbursement of
				carriersUnder a PBM carrier
				arrangement under this chapter, by the last day of each quarter of the contract
				year—
							(1)the PBM shall pay
				to a carrier an amount that is at least 99 percent of the sum of—
								(A)all compensation that the PBM received
				during the previous quarter from a pharmaceutical drug manufacturer under a PBM
				manufacturer arrangement (to the extent such arrangement relates to the PBM
				carrier arrangement) including compensation that the Office categorizes
				(regardless of how such compensation is categorized by the PBM) as market share
				incentives, drug-switch programs, educational support, commissions, mail
				service purchase discounts, administrative or management fees, and all other
				forms of compensation (excluding rebates);
								(B)all compensation received by the PBM during
				the previous quarter for sales of utilization or claims data that the PBM
				possesses as a result of the PBM carrier arrangement; and
								(C)all rebates paid to the PBM during the
				previous quarter by a pharmaceutical drug manufacturer to the extent that such
				rebates are based on drugs dispensed under the PBM carrier arrangement;
				and
								(2)the PBM shall disclose to the carrier and
				the Office, in a form and manner specified by the Office—
								(A)the compensation
				described in
				paragraph (1)(A), reported by the
				amount of compensation for each category recognized by the Office;
								(B)the compensation
				described in
				paragraph (1)(B); and
								(C)the rebates
				described in
				paragraph (1)(C), reported on a
				drug-by-drug basis.
								(d)Sale of
				utilization and claims dataUnder a PBM carrier arrangement under this
				chapter, if the PBM intends to sell utilization or claims data that the PBM
				possesses as a result of such arrangement—
							(1)the PBM shall notify the Office before
				selling such data and shall provide the Office with the name of the potential
				purchaser of such data and the expected use of any utilization or claims data
				by such purchaser; and
							(2)the PBM may not
				sell such data unless the sale complies with all Federal and State laws and the
				PBM has received approval for such sale from the Office.
							(e)Pricing
							(1)Spread
				pricing
								(A)Limitation on
				charges to carrierThe PBM shall not charge the carrier more for
				a drug that is covered under the PBM carrier arrangement than the amount that
				the PBM reimburses a pharmacy which dispensed such drug for the drug.
								(B)Disclosures
									(i)Initial
				disclosureBefore entering into a PBM carrier arrangement under
				this chapter, the PBM shall disclose to the carrier and the Office—
										(I)the reimbursement
				basis that the PBM uses (including the type of benchmark price and the source
				of the data for determining such price) for reimbursing retail and mail order
				pharmacies; and
										(II)the methodology
				that the PBM uses to compute reimbursements to retail and mail order pharmacies
				that dispense the drug.
										(ii)UpdatesNot later than 30 days after making a
				change to the reimbursement basis or methodology under
				clause (i), the PBM shall
				disclose such change to the carrier and the Office.
									(iii)Transition
				ruleUnder a PBM carrier
				arrangement under this chapter that is in effect on the effective date of the
				FEHBP Prescription Drug Integrity, Transparency, and Cost Savings Act, the PBM
				shall disclose the information under
				clause (i) not later than 1 year
				after such date.
									(2)Maximum price
				for prescription drugs
								(A)In
				generalSubject to
				subparagraph (B), a carrier under a
				PBM carrier arrangement under this chapter may not pay a PBM an amount for a
				prescription drug that is more than an amount that is equal to the average
				manufacturer price for the drug minus any cost-sharing for such drug that is
				the responsibility of an enrollee.
								(B)Rule of
				constructionSubparagraph (A) shall not be
				construed to affect the payment—
									(i)of
				any applicable cost-sharing to a pharmacy by an enrollee; or
									(ii)subject to
				paragraph (3), the payment of any
				dispensing fee to a pharmacy by a PBM.
									(3)Maximum
				dispensing fee
								(A)In
				generalUnder a PBM carrier arrangement, a PBM may not pay to a
				pharmacy a dispensing fee that exceeds the maximum dispensing fee determined
				under
				subparagraph (B).
								(B)Determination of
				maximum dispensing feeThe Office shall, with respect to each
				drug covered by a health benefits plan under this chapter, determine the
				maximum dispensing fee.
								(f)Right to
				explanation of benefitsUnder a PBM carrier arrangement under
				this chapter, not later than 90 days after the date on which a pharmacy
				dispenses a prescription drug covered under the arrangement, the PBM shall
				provide (by mail or electronically) to the enrollee to whom such drug was
				dispensed an explanation of benefits statement that contains the following
				information:
							(1)The date the claim
				for such prescription drug was made by the pharmacy.
							(2)The name of such
				drug and the strength and quantity dispensed to the enrollee.
							(3)The amount paid by
				the enrollee for the prescription drug.
							(4)The amount paid to
				the pharmacy by the PBM to reimburse such pharmacy for the prescription drug
				and the provision of any covered service related to dispensing such
				drug.
							(5)The amount paid by
				the carrier to the PBM for such prescription drug.
							(g)Non-Discriminatory
				contractUnder a PBM carrier
				arrangement under this chapter, a PBM may not require that a pharmacy
				participate in a pharmacy network managed by such PBM in order for the pharmacy
				to participate in another network managed by such PBM.
						(h)Access to PBM
				contract information
							(1)In
				generalUnder a PBM carrier arrangement under this chapter, on
				the request of the Office of Personnel Management, a PBM shall provide to the
				Office and to the Office of Inspector General of the Office of Personnel
				Management full access to information relating to contracts entered into by
				such PBM under such arrangement (such as PBM manufacturer arrangements and
				contracts with pharmacies). Such information shall include—
								(A)corporate-wide
				rebate receipt aging reports that cover all of the PBM’s lines of
				business;
								(B)information and
				methodology used to calculate and allocate rebates between the PBM’s lines of
				business;
								(C)information on
				average wholesale prices, wholesale acquisition costs, and maximum allowable
				costs;
								(D)information on
				dispensing fees paid; and
								(E)information and
				methodologies used to calculate additional administrative and service fees
				charged to the carrier.
								(2)ConfidentialityInformation disclosed by a health benefits
				plan or PBM under this subsection is confidential and shall not be disclosed by
				the Office or by a plan receiving the information, except that nothing in this
				paragraph shall prevent—
								(A)a disclosure
				requird under the Inspector General Act of 1978; or
								(B)any disclosure
				which the Office, in its sole discretion, considers necessary in order to carry
				out this section, if such disclosure is made in a form which does not disclose
				the identity of a specific PBM or plan or the price charged for a particular
				drug.
								(3)Exemption from
				FOIAAny information obtained under this subsection shall be
				exempt from disclosure under section 552 (commonly referred to as the
				Freedom of Information Act).
							(i)Civil monetary
				penalties
							(1)In
				generalA PBM or a carrier that makes a false statement or false
				claim to the Government of the United States with respect to the disclosure of
				information required under this section shall be considered in violation of
				section 3729 of title 31.
							(2)Use of
				collectionsAny monetary penalty collected under
				paragraph (1) shall be deposited into
				the Employees Health Benefits Fund under section 8909.
							(j)Collection of
				data on average manufacturer price
							(1)Master
				agreementFor quarters
				beginning on or after January 1, 2011—
								(A)each manufacturer of covered drugs shall
				enter into a master agreement with the Office under which, not later than 60
				days after the last day of each quarter for which the agreement is in effect,
				the manufacturer reports to the Office the average manufacturer price for the
				drug during such quarter; and
								(B)unless the manufacturer meets the
				requirement of
				subparagraph (A) for a quarter, the
				manufacturer may not receive payment from a carrier under this chapter or from
				a PBM under a PBM carrier arrangement under this chapter for the purchase of
				such drugs dispensed during the period—
									(i)beginning with the
				second subsequent quarter; and
									(ii)ending with the
				second quarter after the next quarter for which such requirement is
				met).
									(2)Application of
				provisionsThe provisions of
				subparagraphs (B), (C), and (D) of section 1927(b)(3) of the Social Security
				Act shall apply to covered drugs and the Office under this section with respect
				to information required to be reported under paragraph (1)(A) in the same
				manner as such provisions apply to covered outpatient drugs and the Secretary
				of Health and Human Services with respect to information required to be
				reported under subparagraph (A) of such section 1927(b)(3).
							(3)Covered drug
				definedFor purposes of this subsection, the term covered
				drug means a covered outpatient drug (as defined in section 1927(k) of
				the Social Security Act) for which benefits are payable under a health benefits
				plan under this chapter.
							(k)DefinitionsFor
				purposes of this section and section 8902(p):
							(1)Average
				manufacturer priceThe term average manufacturer
				price means the average price for a drug that is paid to a manufacturer
				by wholesalers, retail pharmacies, and mail order pharmacies that buy directly
				from the manufacturer.
							(2)Average
				wholesale priceThe term average wholesale price
				means a publicly available, suggested list price for a prescription drug that
				is provided by a wholesaler to a pharmacy or other entity that provides
				prescription drugs directly to consumers.
							(3)Controlling
				interestAn entity that has a
				controlling interest in a second entity owns or otherwise
				controls at least 20 percent of the second entity.
							(4)Dispensing
				feeThe term dispensing fee means a fee paid to a
				pharmacy for the service of filling or dispensing prescriptions (excluding the
				cost of the drug dispensed).
							(5)Drug
				substitutionThe term drug substitution means any
				change from one prescription drug to another prescription drug that is intended
				to address or treat the same illness or condition.
							(6)Maximum
				allowable costThe term maximum allowable cost means
				a cost that is set by a PBM as the upper payment limit on the ingredient costs
				for a multiple source drug.
							(7)Multiple source
				drugThe term multiple source drug has the meaning
				given such term in section 1927(k)(7) of the Social Security Act.
							(8)Net
				costThe term net cost means the final cost of the
				drug to the carrier (or an enrollee) after all adjustments (including
				discounts, rebates, associated dispensing fees and administrative fees, and
				enrollee cost sharing).
							(9)PBMThe
				term PBM means a pharmacy benefit manager.
							(10)PBM carrier
				arrangementThe term PBM carrier arrangement means a
				contract between a PBM and a carrier for the provision or administration of a
				program of prescription drug coverage under a health benefits plan under this
				chapter. Such a contract may provide, among other duties, for the PBM
				to—
								(A)process and pay
				prescription drug claims;
								(B)provide programs
				and services designed to—
									(i)maximize the
				effectiveness of drugs dispensed under such plan; or
									(ii)contain drug
				expenditures under such plan; and
									(C)engage in other
				activities related to the administration of such prescription drug
				coverage.
								(11)PBM
				manufacturer arrangementThe term PBM manufacturer
				arrangement means a contract between a PBM and a drug manufacturer for
				the provision of prescription drugs to enrollees of health benefits plans with
				prescription drug coverage that is administered or provided by the PBM.
							(12)Pharmacy
				benefit managerThe term pharmacy benefit manager
				means an entity that contracts with a carrier to provide or administer
				prescription drug coverage under a health benefits plan under this chapter.
							(13)PrescriberThe
				term prescriber means an individual who is authorized under State
				and Federal law to prescribe drugs and who prescribes a drug to an enrollee of
				a health benefits plan under this chapter.
							(14)Retail
				pharmacyThe term
				retail pharmacy excludes any mail order pharmacy.
							(15)Single source
				drugThe term single source drug has the meaning
				given such term in section 1927(k)(7) of the Social Security Act.
							(16)Wholesale
				acquisition costThe term wholesale acquisition cost
				means a publicly available list price for sales of a drug by a manufacturer to
				a wholesaler.
							.
			(c)Clerical
			 amendmentThe table of sections for chapter 89 of title 5, United
			 States Code, is amended by adding at the end the following:
				
					
						8915. Requirements for PBM
				arrangements.
					
					.
			(d)Effective Date;
			 waiver; regulations
				(1)Effective
			 dateThe amendments made by this section shall apply to contract
			 years beginning on or after January 1, 2011.
				(2)WaiverThe Office of Personnel Management may
			 waive the application of 1 or more of the requirements of section 8915 of title
			 5, United States Code, but only for contract year 2011.
				(3)Expediting
			 implementation of regulationsNot later than 6 months after the date of
			 the enactment of this Act, the Office of Personnel Management shall issue
			 interim final regulations to carry out this section which may be effective and
			 final immediately on an interim basis as of the date of publication of such
			 regulations. If the Office of Personnel Management provides for an interim
			 final regulation, the Office of Personnel Management shall provide for a period
			 of public comment on such regulation after the date of publication. The Office
			 of Personnel Management may change or revise such regulation after completion
			 of the period of public comment.
				
